Citation Nr: 1026270	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-30 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
allergic skin disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral lower extremity disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
November 1979 to March 1980. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by the 
RO which denied the Veteran's application to reopen her 
previously denied claims. The Board remanded the issues in 
February 2008 for further development of the record. 

The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless of 
the actions of the RO.  If the Board finds that new and material 
evidence has been submitted, it is bound by a statutory mandate 
to consider the merits of the case.  Barnett v. Brown, 8 Vet.App. 
1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  

Specifically with regard to the claim for entitlement to service 
connection for PTSD, the Board has considered the decision of the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In 
that decision, the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior claim 
for a different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. Brown, 
82 F. 3d 399 (Fed. Cir. 1996).  In this case, as will be 
discussed below, the Veteran was previously denied service 
connection for psychiatric disorder, schizophrenia, nervous 
disorder and PTSD on the basis that there was no evidence showing 
that any current psychiatric disorder was incurred in or 
aggravated by service or contemplated by any presumptive 
provisions.  At the time of those rating decisions, the VA and 
private treatment records included findings of major depression 
and schizophrenia.  Most recently, in October 2002, the Veteran 
sought to reopen her claim for service connection for PTSD.  
Records of VA treatment subsequently associated with the claims 
file reflect findings of schizophrenia.  Accordingly, as the 
diagnoses both prior to and since an April 2001 rating decision 
include diagnoses of a psychiatric disorder, namely 
schizophrenia, the Veteran is not seeking service connection for 
a different diagnosed disease or injury, and new and material 
evidence is required to reopen this claim.   See also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  Application to reopen previously denied claims for 
entitlement to service connection for PTSD (psychiatric 
disorder), bilateral lower extremity disorder, and bilateral knee 
disorder was previously denied by the RO in rating decisions in 
April 2001.  The Veteran was notified of that decision but did 
not perfect a timely appeal and the decision became final.

2.  The evidence associated with the claims file since the April 
2001 rating decision is either cumulative or redundant of 
evidence previously of record or, if new, does not relate to 
unestablished facts necessary to substantiate the claims for 
service connection for PTSD, bilateral lower extremity disorder, 
and bilateral knee disorder and does not raise a reasonable 
possibility of substantiating the claims.

3.  Service connection for skin disorder was previously denied by 
the RO in a rating decision in April 2001. The Veteran was 
notified of that decision but did not perfect a timely appeal.  
Thus that determination became final.

4.  The evidence associated with the claims file since the April 
2001 rating decision is either cumulative or redundant of 
evidence previously of record or, if new, does not relate to 
unestablished facts necessary to substantiate the claim for 
service connection for a skin disorder and does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's rating decision in April 2001 denying the Veteran's 
application to reopen claims for service connection for PTSD, 
bilateral lower extremity disorder, and bilateral knee disorder 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  As the evidence received since April 2001 is not new and 
material, the claims of service connection for PTSD, bilateral 
lower extremity disorder, and bilateral knee disorder are not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 2009); 38 C.F.R. 
§ 3.156 (2009).

3.  The RO's rating decision in April 2001 denying service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  As the evidence received since April 2001 is not new and 
material, the claim of service connection for a skin disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 2009); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in May 2008.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing her claims and identified her duties in obtaining 
information and evidence to substantiate her claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the May 
2008 letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material. The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  A review of the May 2008 VCAA notice shows 
the RO described what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Factual Background and Analysis

Historically, service connection for claims for psychiatric 
disorder, bilateral lower extremity disorder and bilateral knee 
disorder were denied on the merits in an RO rating decision 
issued in May 1993.  The RO noted that during ACDUTRA, the 
Veteran was seen on one occasion in February 1980 for complaints 
of "nerves", was counseled and returned to duty.  In December 
1979 and February 1980, she was seen for disorders associated 
with her lower extremities.  In December 1979, she was seen by a 
podiatrist and instructed to wear soft shoes for seven day; and 
in February 1980, she was placed on a 3-day profile of no 
marching, prolonged standing or strenuous activities.  VA 
examination of May 1992 showed no evidence of bilateral lower 
extremity or bilateral knee disabilities.  No opinion as to 
etiology of the psychiatric disorder was offered.  The RO 
determined that there was no evidence of bilateral lower 
extremity disorder, bilateral knee disorder, or psychiatric 
disorder related to her period of service, and denied service 
connection for these claims.  The Veteran appealed this rating 
decision to the Board and in an August 1996 decision, the Board 
denied the claims on the basis that there was no evidence of a 
current bilateral knee disorder or foot disorder with an 
etiological relationship to her period of service.  Further, the 
Board found there was no evidence linking the Veteran's 
psychiatric disorder to her period of service.  The Veteran 
appealed the decision to the United States Court of Appeals for 
Veterans Claim (Court).  In October 1997, the Court affirmed the 
Board's August 1996 decision.

Subsequently, the Veteran filed her application to reopen her 
claims for entitlement to service connection for PTSD 
(psychiatric disorder), bilateral lower extremity and bilateral 
knee disorder in January 1997 and April 2000.  In the April 2001 
rating decision, the RO determined that new and material had not 
been submitted to reopen the claims.  In this regard, the RO 
explained that the Veteran only provided the current status of 
her disabilities; this new evidence did not show that her 
disabilities were incurred in or aggravated by her service.  With 
regard to the psychiatric disability, the RO noted a January 1997 
private treatment record in which the examiner opined that the 
Veteran suffered from severe schizophrenia that without a doubt 
started in active duty in 1979.  However, the RO pointed out that 
the private examiner did not provide a medical basis for this 
opinion that the schizophrenia was etiologically related to her 
period of service.  Thus the RO denied the Veteran's application 
to reopen these claims.

Service connection for a claim for skin disorder was denied on 
the merits in an RO rating decision issued in April 2001.  The RO 
noted that the Veteran's service treatment records were negative 
for complaints of or treatment for a skin disorder.  The RO 
determined that there was no evidence that the Veteran's 
currently claimed skin disorder was related to her period of 
service.  Thus, the RO denied service connection for this claim.  

The Veteran did not file a timely appeal in regard to the April 
2001 RO rating decision.  Thus, the decision is final.  The 
evidence of record at the time of the April 2001 denials included 
the Veteran's service treatment records, VA treatment records 
dated through September 2000, various private treatment records 
documenting treatment for her psychiatric disorder, including the 
January 1997 private treatment record reporting that the 
Veteran's schizophrenia started during her period of service, and 
various lay statements submitted by the Veteran concerning her 
claims.

The Veteran applied to reopen her claims in August 2002.  In the 
March 2004 rating decision, service connection for claims for 
skin, bilateral lower extremity, bilateral knee, and PTSD 
(psychiatric) disorders were denied.  The RO determined that new 
and material evidence had not been submitted to reopen the 
claims.  In this regard, the RO noted that the Veteran had not 
submitted evidence of a relationship between her claimed 
disorders and her period of service.   

The evidence received since the April 2001 decision includes 
duplicate copies of private treatment records previously 
submitted, VA treatment records dated from November 1999 to 
October 2001, records pertaining to the Veteran's Social Security 
Administration (SSA) claim and various lay statements submitted 
by the Veteran.  Significantly absent in this additional evidence 
is any competent evidence indicating a relationship between the 
Veteran's period of service and her claimed skin, bilateral lower 
extremity, bilateral knee and PTSD (psychiatric) disorders.  

Therefore, the Board finds that the items identified hereinabove 
are "new" evidence in the sense that they were not before the 
adjudicators in April 2001.  The new items of evidence, however, 
are not "material" because nothing therein shows the claimed 
disorders are etiologically related to the Veteran's period of 
service, which was an element that led the claims to be 
originally denied.  Nothing in the additional evidence relates to 
an unestablished fact necessary to substantiate the claims or 
raises a reasonable possibility of substantiating the claims.  
Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claims of service connection for 
skin disorder, bilateral lower extremity disorder, bilateral knee 
disorder and PTSD has not been received, and the RO's decision of 
April 2001 remains final.

In summary, like the previous evidence of record, the additional 
evidence simply fails to show the claimed skin, bilateral lower 
extremity, bilateral knee and PTSD disorders were related to the 
Veteran's period of service.  As such, the additional evidence is 
not new and material and it does not raise a reasonable 
possibility of substantiating the Veteran's claims of service 
connection for skin, bilateral lower extremity, bilateral knee 
and PTSD disorders.  Because the Veteran has not presented new 
and material evidence sufficient to reopen the claims, the appeal 
must be denied on this basis.  As the Veteran in this case has 
not fulfilled his threshold burden of submitting new and material 
evidence to reopen these finally-disallowed claims, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been submitted to reopen the 
claim of service connection for allergic skin disorder, the 
appeal is denied.

As new and material evidence has not been submitted to reopen the 
claim of service connection for bilateral lower extremity 
disorder, the appeal is denied.

As new and material evidence has not been submitted to reopen the 
claim of service connection for residuals of bilateral knee 
disorder, the appeal is denied.

As new and material evidence has not been submitted to reopen the 
claim of service connection for PTSD, the appeal is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


